Citation Nr: 1024224	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for Hepatitis 
C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1981.

This matter is on appeal from March 12, 2007 decision by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified before the undersigned in September 
2009.  A transcript of the hearing is of record.

In a November 2006 decision, the Board concluded that a claim 
had been raised for entitlement to a total disability rating 
based on individual unemployability (TDIU) and referred it to 
the RO for adjudication.  However, in December 2006, the 
Veteran specifically stated that he is not seeking 
entitlement to TDIU.  Therefore, based on the Veteran's 
statements about his own employability, the Board concludes 
that the entitlement to TDIU based on his service-connected 
disability has not been raised.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was lasted accorded a VA examination for his 
Hepatitis C in March 2007.  However, at his hearing before 
the Board in September 2009, he intimated that his disability 
had worsened since that most recent examination.

The Veteran's testimony on this point at his hearing before 
the Board in September 2009 is somewhat inconclusive, as he 
appeared confused by his representative's line of questioning 
(T. at 3-5).  Ultimately, the Veteran testified that his 
disability had worsened since the time he was given his 40 
percent rating, i.e. the RO's September 2005 decision.  He 
never specified that his disability had worsened since the 
March 2007 VA examination.  However, the Veteran's testimony 
at the September 2009 hearing reasonably indicates that his 
symptoms have indeed worsened.  Specifically, at his hearing, 
he stated that experiences symptoms such as itching, and 
daily fatigue (T. at 8).  He also stated that he has 
occasional vomiting (T. at 9), pain in his liver area (T. at 
10), and weight fluctuations of 12-15 pounds (T. at 9).  

In contrast, at his most recent VA examination in March 2007, 
a history of fatigue was noted, but the Veteran denied 
experiencing nausea, anorexia, pain in the right upper 
quadrant and weight loss.  Therefore, based on his testimony 
about his specific symptomatology, the evidence would 
indicate that his symptoms have indeed worsened.  Moreover, 
the Veteran also testified at his September 2009 hearing that 
he had been hospitalized in 2008, and that he was to be 
evaluated for unresolved internal bleeding. 

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's testimony indicating that his disability has 
worsened since his most recent VA examination in March 2007, 
the Board finds that an additional VA examination is 
necessary to determine the current nature and extent of his 
service-connected Hepatitis C.

Finally, for the sake of thoroughness, and because he reports 
receiving ongoing VA care for his hepatitis C, the Veteran's 
outpatient treatment records from the Miami VA Medical Center 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Acquire all outpatient treatment 
records available at the VA Medical Center 
in Miami, Florida, since April 2008.  If 
any such records are unavailable, a proper 
notation should be entered into the claims 
file.  

2. Schedule the Veteran for an examination 
to determine the current nature and extent 
of his Hepatitis C.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

All pertinent pathology should be noted in 
the examination report.  The examiner 
should specifically note the presence and 
frequency of Hepatitis C related 
symptomatology such as daily fatigue, 
malaise, substantial weight loss and 
hepatomegaly.  The examiner should also 
consider the duration and frequency of 
incapacitating episodes the Veteran may 
experience as a result of the above 
symptoms.

Rationale for all opinions should be 
provided.  If the examiner cannot provide 
an opinion without resorting to mere 
speculation, such should be stated along 
with supporting rationale.

3. Thereafter, readjudicate the issue of 
entitlement to a rating in excess of 40 
percent for Hepatitis C.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

